DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 03/03/2021 has been entered. Claims 1-8, 10-17, and 19-23 remain pending.

Response to Arguments
Applicant's arguments filed 03/03/2021 regarding the rejections under 35 U.S.C. 102/103 in view of Liu (US 2014/0133446), modified by Chun (US 2008/0254800) have been fully considered but they are not persuasive. Applicant argues that Chun at ([0050]) describes that the source base station sends a handover command to the mobile terminal with a status report including information related to user data not properly received by the source base station, but is silent on that the same mobile terminal send the user data that are not properly received by the sourced base station to the target base station, as claimed. Applicant further argues that Chun at ([0078]) states that another entity performs path switching and sends packets that had been sent to the source base station before handover to the target base station, therefore, Chun does not disclose wherein the same first network node receives the delivery status from the second network node and sends the unsuccessfully sent data to the third network node, as required by the amended claims.
Examiner respectfully disagrees. Chun teaches where, separate from the handover command, the status report message may be sent and received among RLC entities and other core network entities ([0050], these entities are interpreted as the claimed first network node) where the core network performs path switching such that the packets that had been sent to the source Node B before the handover, are now .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, et al. (US 2014/0133446 A1), in view of Chun, et al. (US 2008/0254800 A1).
Regarding Claim 1, Liu discloses a handover method comprising: determining, by a first network node, that a terminal device needs handover, wherein the handover is from a second network node to a third network node, wherein the second network node serves as a source network node and the third network node serves as a target network node in the handover for the terminal device (fig.1 and par. 0012, a cloud computing system is provided, which includes at least one cloud radio gateway (CRG) node, at least one macro cloud (MC) node and at least one distributive unit (DU) node. The at least one a source DU (or MC) of the user sends a user cell handover request to the CRG management module, where the request carries the context of an air interface service of the user, and the communication here is performed through the C2-TUN interface); 
sending, by the first network node, a user equipment context setup request message to the third network node, wherein the user equipment context setup request message is used to instruct the third network node to establish a radio link for the terminal device (par. 0169, the CRG management module sends the user cell handover request to a target DU (or MC), where the request carries the context of an air interface service of the user, and the communication here is performed through the C2-TUN interface); and 
sending, by the first network node, a handover command to the terminal device, wherein the handover command is used to instruct the terminal device to perform the handover (par. 0169, the target DU (or MC) feeds back to the CRG management module whether to accept the cell handover of the user, where the communication here is performed through the C2-TUN interface; and the CRG management module feeds back to the source DU (or MC) whether to accept the cell handover of the user, where the communication here is performed through the C2-TUN interface, i.e. implicitly instructing the source DU to send a handover command to the UE), wherein:
the first network node comprises: at least one of a packet data convergence protocol layer function, a service data adaptation protocol layer function, or a radio resource control function (par. 
the second network node comprises: at least one of a radio link control layer function, a media access control layer function, or a physical layer function; and the third network node comprises: at least one of a radio link control layer function, a media access control layer function, or a physical layer function (fig.8 and par. 0117, DU 830 may include a DU air interface cloud processing module 832 and a DU air interface cloud processing control module 834, etc.).
Liu does not expressly teach receiving, by the first network node, a data delivery status sent by the second network node, wherein the data delivery status is used to indicate data that is unsuccessfully sent to the terminal device; and sending, by the first network node, the unsuccessfully sent data to the third network node based on the data sending status.
	However in the same field of endeavor, Chun teaches: when performing handover, the source base station (Node B, eNB, etc.) sends information to the target base station (Node B, eNB, etc.) related to the data units received (or not received) on the uplink and/or downlink. Doing so allows improved signaling between the target base station and the mobile terminal (UE) during and after handover. As a result, the waste of limited radio resources is minimized to allow optimal data transmission rates to be the source base station may inform the target base station about the information related to uplink user data received successfully from the mobile terminal and delivered to the core network; and fig.5 and par. 0078, upon being informed of the updated UE location (i.e., UE handover completion), the core network (MME/UPE) performs path switching such that packets that had been sent to the source Node B before handover are now to be sent to the target Node B after handover. As a result, the target Node B transfers the packets received from the core network to the UE such that the user (UE) continues to receive the desired user data or packets in a seamless manner during and after handover).
Provided that the handover process of Liu is managed by the cloud radio gateway (“CRG”) node, which controls the source and target distributive unit (“DU”) nodes, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the handover process of Liu by including provisions in the source DU to determine successfully and/or unsuccessfully delivered user data during the handover process and provide status report thereof to the 
Regarding Claim 2, Liu, as modified by Chun, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Liu further wherein the first network node manages the second network node and the third network node, and wherein the first network node, the second network node, and the third network node belong to one single base station. (pars. 0060-0061, each CRG 110 may manage several MCs 120, and may also manage conventional access network nodes (such as, RNC, eNodeB, and BSS), etc., each MC 120 may manage several DUs 130, and RRUs 140 and 150. An MC 120 and the CRG 110 managing the MC 120 are connected through a logical interface C2 (including C2-CL and C2-TUN), the MC 120 and the RRU 140, 150 that are managed by the MC 120 are connected through a conventional I/Q data interface (for example, CPRI), and the MC 120 and the DU 130 managed by the MC 120 are connected through a logical interface C1, etc.; par. 0072,  the DU 130 is approximately equivalent to a micro micro-base station or a millimicro micro-base station, and has coverage generally smaller than 50 meters; several DUs 130 are associated to one MC 120 (with an RRU), the MC is approximately equivalent to a macro base station having coverage of about 200-300 meters, and multiple DUs 130 (associated DUs) may exist in the coverage of one MC 120; and par. 0076, optionally, an MC node and a CRG node may be placed together in an actual application, so as to construct an MCRG node 230. The function of the MCRG 230 may be a superposition of functions of a CRG 210 and an MC 220). That is, The MC, as integrated in the GRC for example, comprises a macro base station controlling several DUs (micro base station) located in its coverage area.
Regarding Claim 3, Liu, as modified by Chun, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Liu in view of Chum implicitly teaches “sending, by the first network node, Note that the communications between the source and target DUs of Liu is performed via the controlling cloud radio gateway (“CRG”) node and therefore the context release is sent via said GRC to the source DU, see Liu, fig.8 and par. 0169, the target DU (or MC) feeds back to the CRG management module whether to accept the cell handover of the user, where the communication here is performed through the C2-TUN interface; and the CRG management module feeds back to the source DU (or MC) whether to accept the cell handover of the user, where the communication here is performed through the C2-TUN interface.
Regarding Claim 4, Liu discloses a handover method, applied for a handover of a terminal device from a second network node to a third network node, wherein the second network node serves as a source network node and the third network node serves as a target network node in the handover for the terminal device (fig.1, par. 0012 and par. 0169), wherein: 
the first network node comprises: at least one of a packet data convergence protocol layer function, a service data adaptation protocol layer function, or a radio resource control function (par. 0063, The CRG 110 may provide the following functions: providing the joint signal processing of an air interface protocol stack function for the MC 120 and DU 130 managed by the CRG 110; when a resource is idle, providing the signal processing of the air interface protocol stack function for another cloud 
the second network node comprises: at least one of a radio link control layer function, a media access control layer function, or a physical layer function; and the third network node comprises: at least one of a radio link control layer function, a media access control layer function, or a physical layer function (fig.8 and par. 0117, DU 830 may include a DU air interface cloud processing module 832 and a DU air interface cloud processing control module 834, etc.).
Liu does not expressly teach “sending, by the second network node, a data delivery status to a first network node, wherein the data delivery status is used to indicate data that is unsuccessfully sent to the terminal device and to instruct the first network node to send the unsuccessfully sent data to the third network node based on the data delivery status.
However in the same field of endeavor, Chun teaches: when performing handover, the source base station (Node B, eNB, etc.) sends information to the target base station (Node B, eNB, etc.) related to the data units received (or not received) on the uplink and/or downlink. Doing so allows improved signaling between the target base station and the mobile terminal (UE) during and after handover. As a result, the waste of limited radio resources is minimized to allow optimal data transmission rates to be employed (par. 0045). Chun further teaches: Separate from the handover command message, the status report message may be sent and received among RLC entities. Separate from the handover command message, the status report message may be sent and received among MAC entities. The status report the source base station may inform the target base station about the information related to uplink user data received successfully from the mobile terminal and delivered to the core network; and fig.5 and par. 0078, upon being informed of the updated UE location (i.e., UE handover completion), the core network (MME/UPE) performs path switching such that packets that had been sent to the source Node B before handover are now to be sent to the target Node B after handover. As a result, the target Node B transfers the packets received from the core network to the UE such that the user (UE) continues to receive the desired user data or packets in a seamless manner during and after handover).
Provided that the handover process of Liu is managed by the cloud radio gateway (“CRG”) node, which controls the source and target distributive unit (“DU”) nodes, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the handover process of Liu by including provisions in the source DU to determine successfully and/or unsuccessfully delivered user data during the handover process and provide status report thereof to the GRC and/or to the target DU, as taught by Chun, so as to  minimize unnecessary duplicate transmission of user data over the air interface by performing effective data management in the handover procedure 
Regarding Claim 5, Liu, as modified by Chun, teaches all aspects of the Claimed invention as disclosed in Claim 4 above. Liu further teaches wherein the second network node and the third network node are managed by the first network node, and wherein the first network node, the second network node, and the third network node belong to one single base station. (Liu, pars. 0060-0061, each CRG 110 may manage several MCs 120, and may also manage conventional access network nodes (such as, RNC, eNodeB, and BSS), etc., each MC 120 may manage several DUs 130, and RRUs 140 and 150. An MC 120 and the CRG 110 managing the MC 120 are connected through a logical interface C2 (including C2-CL and C2-TUN), the MC 120 and the RRU 140, 150 that are managed by the MC 120 are connected through a conventional I/Q data interface (for example, CPRI), and the MC 120 and the DU 130 managed by the MC 120 are connected through a logical interface C1, etc.; Liu, par. 0072,  the DU 130 is approximately equivalent to a micro micro-base station or a millimicro micro-base station, and has coverage generally smaller than 50 meters; several DUs 130 are associated to one MC 120 (with an RRU), the MC is approximately equivalent to a macro base station having coverage of about 200-300 meters, and multiple DUs 130 (associated DUs) may exist in the coverage of one MC 120; and Liu, par. 0076, optionally, an MC node and a CRG node may be placed together in an actual application, so as to construct an MCRG node 230. The function of the MCRG 230 may be a superposition of functions of a CRG 210 and an MC 220). That is, The MC, as integrated in the GRC for example, comprises a macro base station controlling several DUs (micro base station) located in its coverage area.
Regarding Claim 6, Liu, as modified by Chun, teaches all aspects of the claimed invention as disclosed in Claim 5 above. Liu in view of Chum implicitly teaches “receiving, by the second network node, instruction information from the first network node, wherein the instruction information is used to instruct the second network node to release context information of the terminal device” because the Note that the communications between the source and target DUs of Liu is performed via the controlling cloud radio gateway (“CRG”) node and therefore the context release is sent via said GRC to the source DU, see Liu, fig.8 and par. 0169, the target DU (or MC) feeds back to the CRG management module whether to accept the cell handover of the user, where the communication here is performed through the C2-TUN interface; and the CRG management module feeds back to the source DU (or MC) whether to accept the cell handover of the user, where the communication here is performed through the C2-TUN interface.
Regarding Claim 7, Liu discloses a handover method, applied fora handover of a terminal device from a second network node to a third network node, wherein the second network node serves as a source network node and the third network node serves as a target network node in the handover for the terminal device (fig.1 and par. 0012, a cloud computing system is provided, which includes at least one cloud radio gateway (CRG) node, at least one macro cloud (MC) node and at least one distributive unit (DU) node. The at least one CRG node is located at the top layer in a core network of a mobile cellular network, the at least one MC node and the at least one DU node are located in an access network of the mobile cellular network, the at least one CRG node, the at least one MC node and the at least one DU node are all capable of performing cloud computing, the at least one DU node is located in coverage of the at least one MC node), and comprising: 

 the first network node comprises: at least one of a packet data convergence protocol layer function, a service data adaptation protocol layer function, or a radio resource control function (par. 0063, The CRG 110 may provide the following functions: providing the joint signal processing of an air interface protocol stack function for the MC 120 and DU 130 managed by the CRG 110; when a resource is idle, providing the signal processing of the air interface protocol stack function for another cloud computing node; running a gateway for accessing the PDN and the PSTN; par. 0083, The RAN node interface 316 may use a logical interface defined in the conventional mobile cellular standard to connect to a node in the conventional RAN, etc.; fig.8 and pars. 0118, processing on the MAC layer, such as HARQ and resource scheduling; processing on the RLC layer, such as ARQ and data packet segmenting; processing on the PDCP layer, such as head compression and security control; and processing on the RRC layer, such as user state management and resource scheduling. The protocol stack may also be classified into processing protocols related to the user plane and the control plane);
the second network node comprises: at least one of a radio link control layer function, a media access control layer function, or a physical layer function; and the third network node comprises: at least one of a radio link control layer function, a media access control layer function, or a physical layer 
Liu does not expressly teach receiving, by the third network node, data sent from the first network node, wherein the data is determined by the first network node based on a data delivery status from the second network node, and wherein the data delivery status is used to indicate data that is unsuccessfully sent to the terminal device.
However in the same field of endeavor, Chun teaches: when performing handover, the source base station (Node B, eNB, etc.) sends information to the target base station (Node B, eNB, etc.) related to the data units received (or not received) on the uplink and/or downlink. Doing so allows improved signaling between the target base station and the mobile terminal (UE) during and after handover. As a result, the waste of limited radio resources is minimized to allow optimal data transmission rates to be employed (par. 0045). Chun further teaches: Separate from the handover command message, the status report message may be sent and received among RLC entities. Separate from the handover command message, the status report message may be sent and received among MAC entities. The status report message may include information related to user data properly received by the source base station. The status report message may include information related to user data not properly received by the source base station, etc., the status report message may include all sequence numbers of the user data delivered to the upper layer by the source base station after transmitting a handover command to the mobile terminal, among the user data received on the uplink by the source base station. The upper layer may be a core network. The status report message information may be created based upon the user data transmitted and received up to the time when the source base station sends a handover command to the mobile terminal (par. 0050; also see par. 0053, After transmitting a handover command to the mobile terminal, the source base station may inform the target base station about the information related to uplink user data received successfully from the mobile terminal and delivered to the core network; and fig.5 and par. 0078, upon being informed of the updated UE location (i.e., UE handover completion), the core network (MME/UPE) performs path switching such that packets that had been sent to the source Node B before handover are now to be sent to the target Node B after handover. As a result, the target Node B transfers the packets received from the core network to the UE such that the user (UE) continues to receive the desired user data or packets in a seamless manner during and after handover).
Provided that the handover process of Liu is managed by the cloud radio gateway (“CRG”) node, which controls the source and target distributive unit (“DU”) nodes, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the handover process of Liu by including provisions in the source DU to determine successfully and/or unsuccessfully delivered user data during the handover process and provide status report thereof to the GRC and/or to the target DU, as taught by Chun, so as to  minimize unnecessary duplicate transmission of user data over the air interface by performing effective data management in the handover procedure for a mobile terminal such that user data transmission rate can be increased to thus improve user satisfaction, as suggested by Chun (see par. 0026; par. 0045).
Regarding Claim 8, Liu, as modified by Chun, teaches all aspects of the claimed invention as disclosed in Claim 7 above. Liu further teaches wherein the third network node and the second network node are managed by the first network node, and wherein the first network node, the second network node, and the third network node belong to one single base station. (pars. 0060-0061, each CRG 110 may manage several MCs 120, and may also manage conventional access network nodes (such as, RNC, eNodeB, and BSS), etc., each MC 120 may manage several DUs 130, and RRUs 140 and 150. An MC 120 and the CRG 110 managing the MC 120 are connected through a logical interface C2 (including C2-CL and C2-TUN), the MC 120 and the RRU 140, 150 that are managed by the MC 120 are connected through a conventional I/Q data interface (for example, CPRI), and the MC 120 and the DU 130 managed by the MC 120 are connected through a logical interface C1, etc.; par. 0072,  the DU 130 is approximately equivalent to a micro micro-base station or a millimicro micro-base station, and has coverage generally smaller than 50 meters; several DUs 130 are associated to one MC 120 (with an RRU), the MC is approximately equivalent to a macro base station having coverage of about 200-300 meters, and multiple DUs 130 (associated DUs) may exist in the coverage of one MC 120; and par. 0076, optionally, an MC node and a CRG node may be placed together in an actual application, so as to construct an MCRG node 230. The function of the MCRG 230 may be a superposition of functions of a CRG 210 and an MC 220). That is, The MC, as integrated in the GRC for example, comprises a macro base station controlling several DUs (micro base station) located in its coverage area.
Regarding Claim 10, the claim represents the apparatus recited in and performing the method of in claim 1. The claim is therefore rejected using the same grounds of Liu, as modified by Chun, used for rejecting claim 1 above. Liu further discloses an apparatus (e.g. cloud radio gateway (CRG) node), comprising a processor and memory as recited in the claim (see fig.8 and par. 0118, The CRG air interface cloud processing module 812, the MC air interface cloud processing module 822 and the DU air interface cloud processing module 832 are capable of processing the protocol stack (for example, from a PHY layer to an RRC layer) of each air interface standard (such as, UMTS, LTE, GPRS, and GSM) of the conventional mobile cellular system).
Regarding Claim 11, Liu, as modified by Chun, teaches all aspects of the claimed invention as disclosed in Claim 10 above. Liu further wherein the apparatus manages the second network node and the third network node, and wherein the apparatus, the second network node, and the third network node belong to one single base station. (pars. 0060-0061, each CRG 110 may manage several MCs 120, and may also manage conventional access network nodes (such as, RNC, eNodeB, and BSS), etc., each MC 120 may manage several DUs 130, and RRUs 140 and 150. An MC 120 and the CRG 110 managing the MC 120 are connected through a logical interface C2 (including C2-CL and C2-TUN), the MC 120 and the MC 120 and the DU 130 managed by the MC 120 are connected through a logical interface C1, etc.; par. 0072,  the DU 130 is approximately equivalent to a micro micro-base station or a millimicro micro-base station, and has coverage generally smaller than 50 meters; several DUs 130 are associated to one MC 120 (with an RRU), the MC is approximately equivalent to a macro base station having coverage of about 200-300 meters, and multiple DUs 130 (associated DUs) may exist in the coverage of one MC 120; and par. 0076, optionally, an MC node and a CRG node may be placed together in an actual application, so as to construct an MCRG node 230. The function of the MCRG 230 may be a superposition of functions of a CRG 210 and an MC 220). That is, The MC, as integrated in the GRC for example, comprises a macro base station controlling several DUs (micro base station) located in its coverage area. 
Regarding Claim 12, Liu, as modified by Chun, teaches all aspects of the claimed invention as disclosed in Claim 10 above. Liu in view of Chum implicitly teaches “sending instruction information to the second network node, wherein the instruction information is used to instruct the second network node to release context information of the terminal device” because the step is part of the handover process (see for example, Koskinen, et al. (US 2015/0079991 A1, fig.8 and par. 0077, After the mobile terminal context is transferred to the target access point, the target access point may indicate RRC connection reestablishment to the mobile terminal in signal 812. The mobile terminal may then signal the target access point that an RRC connection reestablishment is complete in signal 814, and the target access point may then indicate to the source access point in signal 816 to release the mobile terminal context. Finally, at block 818, in an instance in where there is no active data transfer the mobile terminal may remain in a semi idle mode. Note that the communications between the source and target DUs of Liu is performed via the controlling cloud radio gateway (“CRG”) node and therefore the context release is sent via said GRC to the source DU, see Liu, fig.8 and par. 0169, the target DU (or MC) feeds back to the CRG management module whether to accept the cell handover of the user, where the communication here is performed through the C2-TUN interface; and the CRG management module feeds back to the source DU (or MC) whether to accept the cell handover of the user, where the communication here is performed through the C2-TUN interface
Regarding Claim 13, the claim represents the apparatus recited in and performing the method of claim 4. The claim is therefore rejected using the same grounds and motivation of Liu, modified by Chun, used for rejecting claim 4 above. Liu in view of Chun further discloses an apparatus (e.g. source distributive unit (DU) node) comprising a processor and inherent memory as recited (see Liu, fig. 8 and par. 0118, DU air interface cloud processing module 832 are capable of processing the protocol stack (for example, from a PHY layer to an RRC layer) of each air interface standard (such as, UMTS, LTE, GPRS, and GSM) of the conventional mobile cellular system).
Regarding Claim 14, Liu, as modified by Chun, teaches all aspects of the Claimed invention as disclosed in Claim 13 above. Liu further teaches wherein the apparatus and the third network node are managed by the first network node, and wherein the first network node, the apparatus, and the third network node belong to one single base station. (Liu, pars. 0060-0061, each CRG 110 may manage several MCs 120, and may also manage conventional access network nodes (such as, RNC, eNodeB, and BSS), etc., each MC 120 may manage several DUs 130, and RRUs 140 and 150. An MC 120 and the CRG 110 managing the MC 120 are connected through a logical interface C2 (including C2-CL and C2-TUN), the MC 120 and the RRU 140, 150 that are managed by the MC 120 are connected through a conventional I/Q data interface (for example, CPRI), and the MC 120 and the DU 130 managed by the MC 120 are connected through a logical interface C1, etc.; Liu, par. 0072,  the DU 130 is approximately equivalent to a micro micro-base station or a millimicro micro-base station, and has coverage generally smaller than 50 meters; several DUs 130 are associated to one MC 120 (with an RRU), the MC is approximately equivalent to a macro base station having coverage of about 200-300 meters, and multiple DUs 130 (associated DUs) may exist in the coverage of one MC 120; and Liu, par. 0076, optionally, an MC node and a CRG node may be placed together in an actual application, so as to construct an MCRG node 230. The function of the MCRG 230 may be a superposition of functions of a CRG 210 and an MC 220). That is, The MC, as integrated in the GRC for example, comprises a macro base station controlling several DUs (micro base station) located in its coverage area.
Regarding Claim 15, Liu, as modified by Chun, teaches all aspects of the claimed invention as disclosed in Claim 3 above. Liu in view of Chum implicitly teaches “receiving, by the second network node, instruction information from the first network node, wherein the instruction information is used to instruct the second network node to release context information of the terminal device” because the step is part of the handover process (see for example, Koskinen, et al. (US 2015/0079991 A1, fig.8 and par. 0077, After the mobile terminal context is transferred to the target access point, the target access point may indicate RRC connection reestablishment to the mobile terminal in signal 812. The mobile terminal may then signal the target access point that an RRC connection reestablishment is complete in signal 814, and the target access point may then indicate to the source access point in signal 816 to release the mobile terminal context. Finally, at block 818, in an instance in where there is no active data transfer the mobile terminal may remain in a semi idle mode. Note that the communications between the source and target DUs of Liu is performed via the controlling cloud radio gateway (“CRG”) node and therefore the context release is sent via said GRC to the source DU, see Liu, fig.8 and par. 0169, the target DU (or MC) feeds back to the CRG management module whether to accept the cell handover of the user, where the communication here is performed through the C2-TUN interface; and the CRG management module feeds back to the source DU (or MC) whether to accept the cell handover of the user, where the communication here is performed through the C2-TUN interface.
Regarding Claim 16, the claim represents the apparatus recited in and performing the method of claim 4. The claim is therefore rejected using the same grounds and motivation of Liu, as modified by 
Regarding Claim 17, Liu, as modified by Chun, teaches all aspects of the claimed invention as disclosed in Claim 16 above. Liu further teaches wherein the apparatus and the second network node are managed by the first network node, and wherein the first network node, the second network node, and the apparatus belong to one single base station. (pars. 0060-0061, each CRG 110 may manage several MCs 120, and may also manage conventional access network nodes (such as, RNC, eNodeB, and BSS), etc., each MC 120 may manage several DUs 130, and RRUs 140 and 150. An MC 120 and the CRG 110 managing the MC 120 are connected through a logical interface C2 (including C2-CL and C2-TUN), the MC 120 and the RRU 140, 150 that are managed by the MC 120 are connected through a conventional I/Q data interface (for example, CPRI), and the MC 120 and the DU 130 managed by the MC 120 are connected through a logical interface C1, etc.; par. 0072,  the DU 130 is approximately equivalent to a micro micro-base station or a millimicro micro-base station, and has coverage generally smaller than 50 meters; several DUs 130 are associated to one MC 120 (with an RRU), the MC is approximately equivalent to a macro base station having coverage of about 200-300 meters, and multiple DUs 130 (associated DUs) may exist in the coverage of one MC 120; and par. 0076, optionally, an MC node and a CRG node may be placed together in an actual application, so as to construct an MCRG node 230. The function of the MCRG 230 may be a superposition of functions of a CRG 210 and an MC 220). That is, The MC, as integrated in the GRC for example, comprises a macro base station controlling several DUs (micro base station) located in its coverage area.
Regarding Claim 19, The claim represents a system comprising the apparatuses recited in and performing the method of in claim 1. The claim is therefore rejected using the same grounds of Liu, modified by Chun, used for rejecting claim 1 above. Liu further discloses a system comprising apparatuses (e.g. cloud radio gateway (CRG) node, source and target distributive unit (DU) node), each configured with a processor and inherent memory, for example, (see fig.8 and par. 0118,  the CRG air interface cloud processing module 812, the MC air interface cloud processing module 822 and the DU air interface cloud processing module 832 are capable of processing the protocol stack (for example, from a PHY layer to an RRC layer) of each air interface standard (such as, UMTS, LTE, GPRS, and GSM) of the conventional mobile cellular system).
Regarding Claim 20, Liu, as modified by Chun, teaches all aspects of the claimed invention as disclosed in Claim 19 above. Liu in view of Chum implicitly teaches “wherein the first network node is configured to send instruction information to the second network node, and wherein the instruction information is used to instruct the second network node to release context information of the terminal device” because the step is part of the handover process (see for example, Koskinen, et al. (US 2015/0079991 A1, fig.8 and par. 0077, After the mobile terminal context is transferred to the target access point, the target access point may indicate RRC connection reestablishment to the mobile terminal in signal 812. The mobile terminal may then signal the target access point that an RRC connection reestablishment is complete in signal 814, and the target access point may then indicate to the source access point in signal 816 to release the mobile terminal context. Finally, at block 818, in an instance in where there is no active data transfer the mobile terminal may remain in a semi idle mode. Note that the communications between the source and target DUs of Liu is performed via the controlling cloud radio gateway (“CRG”) node and therefore the context release is sent via said GRC to the source DU, see Liu, fig.8 and par. 0169, the target DU (or MC) feeds back to the CRG management module whether to accept the cell handover of the user, where the communication here is performed through the C2-TUN interface; and the CRG management module feeds back to the source DU (or MC) whether to accept the cell handover of the user, where the communication here is performed through the C2-TUN interface.
Regarding Claim 21, Liu, as modified by Chun, teaches all aspects of the claimed invention as disclosed in Claim 19 above. Liu further wherein the first network node manages the second network node and the third network node, and wherein the first network node, the second network node, and the third network node belong to one single base station. (pars. 0060-0061, each CRG 110 may manage several MCs 120, and may also manage conventional access network nodes (such as, RNC, eNodeB, and BSS), etc., each MC 120 may manage several DUs 130, and RRUs 140 and 150. An MC 120 and the CRG 110 managing the MC 120 are connected through a logical interface C2 (including C2-CL and C2-TUN), the MC 120 and the RRU 140, 150 that are managed by the MC 120 are connected through a conventional I/Q data interface (for example, CPRI), and the MC 120 and the DU 130 managed by the MC 120 are connected through a logical interface C1, etc.; par. 0072,  the DU 130 is approximately equivalent to a micro micro-base station or a millimicro micro-base station, and has coverage generally smaller than 50 meters; several DUs 130 are associated to one MC 120 (with an RRU), the MC is approximately equivalent to a macro base station having coverage of about 200-300 meters, and multiple DUs 130 (associated DUs) may exist in the coverage of one MC 120; and par. 0076, optionally, an MC node and a CRG node may be placed together in an actual application, so as to construct an MCRG node 230. The function of the MCRG 230 may be a superposition of functions of a CRG 210 and an MC 220). That is, The MC, as integrated in the GRC for example, comprises a macro base station controlling several DUs (micro base station) located in its coverage area.
Regarding Claim 22, Liu, as modified by Chun, teaches all aspects of the claimed invention as disclosed in Claim 19 above. Liu further wherein the first network node manages the second network node and the third network node, and wherein the communication system is one single base station. the MC 120 and the DU 130 managed by the MC 120 are connected through a logical interface C1, etc.; par. 0072,  the DU 130 is approximately equivalent to a micro micro-base station or a millimicro micro-base station, and has coverage generally smaller than 50 meters; several DUs 130 are associated to one MC 120 (with an RRU), the MC is approximately equivalent to a macro base station having coverage of about 200-300 meters, and multiple DUs 130 (associated DUs) may exist in the coverage of one MC 120; and par. 0076, optionally, an MC node and a CRG node may be placed together in an actual application, so as to construct an MCRG node 230. The function of the MCRG 230 may be a superposition of functions of a CRG 210 and an MC 220). That is, The MC, as integrated in the GRC for example, comprises a macro base station controlling several DUs (micro base station) located in its coverage area.
Regarding Claim 23, the claim represents implementation recited in claim 1 in processor executed instruction stored in an associated memory. The claim is therefore rejected using the same grounds of Liu, modified by Chun, used for rejecting claim 1 above. Liu further discloses an apparatus (e.g. cloud radio gateway (CRG) node), comprising a processor and inherent memory comprising instructions executed by the process as recited in the claim (see fig.8 and par. 0118, The CRG air interface cloud processing module 812, the MC air interface cloud processing module 822 and the DU air interface cloud processing module 832 are capable of processing the protocol stack (for example, from a PHY layer to an RRC layer) of each air interface standard (such as, UMTS, LTE, GPRS, and GSM) of the conventional mobile cellular system).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641